El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El Banco Territorial y Agrícola de Puerto Rico ha es-tado bajo liquidación en la Corte de Distrito de San Juan durante algunos años, de conformidad con la Ley núm. 17, Leyes de Puerto Rico, 1933, El peticionario, Banco Popular de Puerto Rico, ha sido el liquidador estatutario desde el 1937 hasta la fecha. El 23 de junio de 1942 el peticiona-rio radicó una moción en los procedimientos de liquidación solicitando que se vendieran en pública subasta el remanente de los activos del Banco Territorial. Luego de la debida no-tificación y de celebrarse una vista, no-habiéndose radicado oposición alguna a la moción, se ordenó, se publicó y se ce-lebró la referida subasta pública. Más tarde, por moción radicada por el peticionario, y después de una vista sobre *68la misma, el 7 de enero de 1943 la corte de distrito dictó una resolución aprobando, con algunas excepciones de poca im-portancia, la venta del remanente de los activos. Contra esta resolución no se entabló recurso de apelación alguno.
El 5 de agosto de 1943 el peticionario radicó una moción solicitando de la corte de distrito (a) que aprobara su in-forme final de la liquidación del Banco Territorial, y (&) que relevara y descargara al peticionario de toda ulterior res-ponsabilidad, en relación con los procedimientos de liquida-ción. Antes de que la corte inferior dispusiera de esta mo-ción, los miembros de una Comisión Especial Investigadora de las Instituciones Bancarias en Proceso de Liquidación, de la Cámara de Representantes, por conducto del Procurador General, radicaron una moción fechada el 13 de octubre de 1943 ante la corte de distrito alegando que la referida Co-misión, de conformidad con una resolución de la Cámara, es-taba investigando la subasta aquí envuelta, y rendiría a la Cámara un informe de dicha investigación con el fin de “so-meterlo a la consideración de esta Honorable Corte como fuente de información y material de investigación, antes de que esta Corte arribe a conclusiones finales sobre el informe y las cuentas presentadas por el liquidador.” La moción, co-piaba lo siguiente de la resolución creando la comisión inves-tigadora, “la creencia de que hubo cierta anormalidad e irre-gularidad, festinación y falta de claridad en la adjudicación que se hizo al venderse en pública subasta ciertos créditos y obligaciones a cobrar pertenecientes al Banco Territorial y Agrícola de Puerto Rico' valorados nominalmente en aproxi-madamente $420,000, cuya subasta tuvo lugar allá por el día 30 de octubre de 1942, la cual se efectuó por una suma que escasamente cubre el 2 por ciento de dicho valor nominal.” La moción finalizaba como sigue:
“7. Que los peticionarios estiman esencial para la mejor adminis-tración y desempeño de la función judicial en este caso, que esta Honorable Corte tenga a su disposición todos los informes y datos *69que la Comisión Especial Investigadora de la Cámara baya recogido en la amplitud de las audiencias públicas, a fin de que la resolución judicial no resulte incongruente con el resultado de la investigación legislativa, en perjuicio y detrimento de los intereses públicos en-vueltos.
“Pob TANTO, vuestros peticionarios respetuosamente sugieren y suplican:
“(a) Que esta Honorable Corte se sirva diferir la resolución sobre el informe final de la liquidación del Banco Territorial & Agrí-cola de Puerto Rico hasta que la Comisión Especial Investigadora de la Cámara rinda su informe y copia del mismo se someta a esta Honorable Corte, sin perjuicio de dar por terminada la liquidación, a fin de evitar que se continúen haciendo para ello gastos innece-sarios. ...”
La corte de distrito celebró una vista y oyó prueba sobre esta moción. El 12 de noviembre de 1943 la corte de dis-trito dictó una resolución que dice en parte como sigue:
. “PoR Cuanto: esta Corte no tiene dudas de que el informe de la citada Comisión Investigadora la ayudará grandemente en las conclusiones a que habrá de llegar al aprobar finalmente la liquida-ción del Banco Territorial y Agrícola ni de que todo ello redundará en beneficio de la comunidad en general por haber tenido el Banco que fué objeto de liquidación innumerables depositantes de escasos recursos;
“Por cuanto: el informe de la ameritada Comisión Investiga-dora, según la prueba testifical aducida, quedará terminado y copia del mismo será sometido a esta Corte antes de cuatro meses, a partir del 27 de octubre último;
“Por tanto : se declara con lugar la anterior moción radicada por los Sres. Pinero, Quiñones, Ellsworth, Nevares Santiago y Reguero González y en su virtud difiérase la resolución de esta Corte sobre el informe final de la liquidación del Banco Territorial y Agrícola de Puerto Rico hasta que la Comisión Especial Investigadora de la Cámara de Representantes de Puerto Rico arriba nombrada, rinda su informe y someta copia del mismo a esta Corte, sin perjuicio1 de dar por terminada la liquidación.”
A solicitud del Banco Popular para que se dictara un certiorari expedimos el auto con el fin de-revisar esta reso-lución en los méritos, en vista de la alegación de que la re-*70solución infringía la doctrina constitucional en cuanto a la separación de poderes (Ley núm. 32, Leyes de Puerto Rico, 1943, pág. 85).
La doctrina de la separación de poderes, tal como ha sido declarada originalmente en las constituciones Federal y Estatales, y tal como se ha aplicado a situaciones específicas que han surgido durante los últimos ciento cincuenta años, ha sido alguna que otra vez entendida imperfectamente. Es fácil para los teóricos políticos afirmar locuazmente que la división de los poderes gubernamentales consiste de lo siguiente : la rama legislativa inicia la política, la ejecutiva la pone en ejecución, y la judicial resuelve las controversias que surgen de la misma. Pero esto dista mucho de ser la contestación a los múltiples problemas engendrados por esta doctrina gubernamental. Sólo define en vez de resolver los problemas realmente difíciles.
Corriendo el riesgo de repetir lo que es obvio, es salu-dable recordar el génesis de la doctrina de la separación de poderes. “Con razón justificada fue que los americanos, ba-sados en la experiencia, casi en seguida que se declaró la in-dependencia, establecieron por escrito normas de gobierno o constituciones y usaron como base la separación de poderes y como portada una declaración de derechos. Desde el prin-cipio hasta la revolución las colonias habían estado sujetas a un gobierno completamente centralizado, sin distribución de poderes, y sabían lo que significaba esta clase de gobierno. . . No es de extrañarse el que se implantara en América esta doctrina y se incluyera en la declaración de derechos, des-pués de la independencia, cuando se leen las leyes despóticas, que intervenían con toda clase de conducta, creencia y ense-ñanza del individuo, por las cuales continuamente eran cul-pables las legislaturas coloniales, o las leyes legalizando tes-tamentos rechazados por las cortes, fijando la administración de herencias particulares, la suspensión del término prescrip-tivo a un litigante en un caso específico y al eximir a cual-*71quier persona de responsabilidad por nn delito específico por el cual se hubiera procesado a sns vecinos, de las cuales es-tán llenos los libros de leyes coloniales.” (Pound, Administrative Law, págs. 51, 52, 54.)
“La subestructura de la nueva nación fue una división tripartita de los poderes gubernamentales, cuyo fin primordial fue, en síntesis, asegurar la libertad del individuo contra la opresión de cualquier rama.” (Landis, Constitutional Limitations on the Congressional Power of Investigation, 40 Harv. L. Eev. 153, 4.) “La doctrina de la separación de poderes se adoptó por la Convención de 1787 no con el fin de fomentar la eficiencia pero sí para impedir que se ejercitara un poder arbitrario. El propósito no fue evitar fricciones, pero, mediante la fricción inevitable incidental a la distribu-ción de los poderes gubernamentales entre tres ramas, sal-var al pueblo de la autocracia.” (Brandéis, J., disintiendo en Myers v. United States, 272 U. S. 52, 293.)
No se puede negar que el amplio principio de la sepa-ración de poderes ha sido un factor vital en la conserva-ción de nuestras libertades desde su adopción por los Padres de la Patria (Founding Fathers). Pero algunas veces han surgido dificultades debido a la confusión de pensa-miento en cuanto a dos problemas causados por el hecho de la existencia de ramas -gubernamentales separadas pero de igual calibre.
En primer lugar, muchos han pasado por alto el hecho de que la separación absoluta nunca ha existido y nunca se pretendió que existiera. En verdad, Madison escribió en El Federalista que algunos se oponían a la Constitución por la única razón de que no disponía para una verdadera separa-ción de poderes. Pero, como observó Madison, la frase “separación de poderes” es cierta sólo en parte. Nunca se pretendió que cada una de las ramas gubernamentales fun-cionara en un vacío, completamente independiente y alejada de las otras. Más bien lo que la Constitución protegía fue *72descrito como signe: “La acumulación de todos los poderes, legislativo, ejecutivo y judicial, en las mismas manos, bien de una, algunas o muchas personas, y ya sea por herencia, nombramiento propio o electivo, puede declararse con razón que es la definición exacta de la tiranía.” (El Federalista (editado por Lodge), pág. 300 — bastardillas nuestras.) En verdad se ha sugerido que la confusión engendrada por el uso de la frase “separación de poderes,” puede disiparse describiendo el principio como la “separación de funciones últimas”. (Herwitz y Mulligan, The Legislative Investigating Committee, 33 Col. L. Rev. 1, 7.) Sea ello como fuere, a los tribunales les concierne más el significado legal y de hecho del principio en vez de una selección entre breves des-cripciones competidoras. Y no se puede afirmar con dema-siado énfasis que las ramas gubernamentales están tan in-terrelacionadas en sus funciones como son independientes entre sí. En la frase de Madison, los poderes gubernamen-tales han sido mezclados en vez de separarse. Sostenía que se exigía solamente un grado de separación y que este grado sólo se podía asegurar relacionando y mezclando las ramas.1 Beard, en La República, pág. 190, describe la intervención y balance (checks and balances) que de ello resulta como una clase de equilibrio dinámico.
*73Seguidamente se recuerdan ejemplos que ilustran esta tesis. El ejercicio de una “función legislativa última” — la de hacer las leyes — está sujeto típicamente al veto del eje-cutivo. El Presidente puede ser residenciado por la Cámara de Representantes y destituido por el Senado. Todos los ejecutivos subalternos que sirven bajo el Presidente son las criaturas del Congreso. No obstante el Congreso no tiene poder ejecutivo propiamente dicho en el sentido de que puede dirigir la actuación de funcionarios ejecutivos sobre una base diaria. El Congreso tiene el poder de asignar fondos y de declarar guerras; pero el ejecutivo gasta el dinero y sos-tiene las guerras. El Presidente conduce las relaciones ex-tranjeras. Sin embargo, todos los tratados requieren la ra-tificación del Senado. Los jueces son nominados por el Pre-sidente, confirmados por el Senado y están sujetos a resi-' dencia por la Cámara de Representantes. El Presidente ejercita la alta función judicial envuelta en el poder del per-dón. Y las cortes, al pasar sobre la constitucionalidad y el significado de las leyes, concurren en la tarea de dar forma a la legislación. Un reconocimiento completo de la mezcla e interrelaeión de los poderes gubernamentales ha surgido con la creación de juntas y comisiones que (a) promulgan reglamentos que en efecto son legislación, (b) aplican leyes y con ello ejercitan funciones ejecutivas y (c) deciden casos específicos, ejercitando de esta manera poderes judiciales o cuasi judiciales.2
Pero no es suficiente que se conozca el limitado grado de separación envuelto en la separación del poder legislativo, *74ejecutivo y judicial. Nos queda un segundo problema — ¿qué-.es el poder legislativo, ejecutivo o judicial? El poder legis-lativo, por ejemplo, no es una frase hecha ni un concepto-que se define por sí mismo. Una demostración obvia es el poder de una de las cámaras de la Legislatura, en ayuda de sus funciones para hacer las leyes, bajo ciertas circunstan-cias, de procesar y castigar por desacato. (Jurney v. MacCracken, 294 U. S. 125; McGrain v. Daugherty, 273 U. S. 135, 171-3.) A primera vista parece que tal poder es sin duda alguna uno de naturaleza judicial. Pero decir que un poder de la legislatura es judicial.,sólo conduce a confusión. Después de todo, caracterizar tal poder es sólo declarar el resultado y deja inarticulado el razonamiento necesario para llegar a tal resultado. Por tanto, debemos echar a un lado-la descripción y examinar cada situación, determinando en un caso específico (1) si la función específica ha sido expre-samente asignada por la Constitución a la rama guberna-mental que trata de ejercitarla, o (2) si su ejecución por tal rama es un incidente necesario para otras funciones expre-samente conferídasle. Y al determinar esta última cuestión el hecho de que una rama pudiera usar los métodos, técnica y equipo tradicionalmente usados por otra rama, es irrele-vante. Es decir, la citación de testigos, la práctica de prueba y aun la decisión final de la controversia por la Legislatura en un procedimiento de desacato no es en manera alguna una derogación de la doctrina de la separación de poderes. Como ya se ha indicado, “tanto en las cortes como en las legislaturas, el ejercicio de tal poder no es propósito fundamental de su creación, sino subsidiario a la realización de tal propósito. Les proporciona el poder de funcionar como' cortes o como legislaturas. Designar tal poder como ‘poder-judicial’ o ‘poder legislativo’ erróneamente implica su eje-cución exclusiva por uno u otro organismo gubernamental,, o, si permite su ejecución por ambos, implica en un caso una excepción al carácter general del poder ejercitado por tal *75rama gubernamental. Es correcto, sin embargo, darle al poder el carácter de subsidiario a la ejecución de un poder-mayor o más comprensivo para el cual se creó la institución,, bien sea la corte o la legislatura. Ambas instituciones, ya imitándose una a la otra o por falta de inventiva ulterior,, ban adoptado el mismo recurso — encarcelamiento sumario— para llevar a cabo los propósitos fundamentales de su exis-tencia. La sanción judicial para la ejecución de tal poder por la legislatura, descansa en el reconocimiento de la nece-sidad de que el proceso legislativo funcione.” (Landis, supra, a la pág. 158.)
Vemos por tanto que el uso de la técnica judicial no es-tatal a la ejecución por la Legislatura de una función incidental a y en ayuda de la labor de legislar. El factor primordial es que el propósito último sea legislativo. De la misma manera, esto se ha reconocido en una situación rela-cionada cuando la legislatura ha tratado en vano de asignar a las cortes deberes no judiciales, dándole la forma de téc-nica judicial a ser usada en la ejecución de tales deberes no-judiciales. Cardozo, con su acostumbrada facilidad de ex-presión, expone las objeciones constitucionales a tal práctica.. Al declarar nula una ley, hablando por la Corte de Apela-ciones de Nueva York, en el caso de In re Richardson, 160 N. E. 655 (N. Y., 1928), indica que bajo tal práctica un juez (págs. 657, 9) “ ... se convierte en el delegado del gober-nador en ayuda de un acto ejecutivo, la remoción de un fun-cionario público. Matter of Guden, 171 N. Y. 529, 64 N. E. 451. Tan pronto se le ordena, abandona el juez su labor de-juzgar, y emprende otro trabajo, el de explorar y aconsejar. Sus conclusiones al ser hechas no tendrán ninguna autori-dad de sentencia. Usando la frase de Bacon, ellas no ‘ex-pondrán la regla o la sentencia.’ No serán preliminares o auxiliares de una regla o sentencia a ser pronunciada por la rama judicial en alguna de sus divisiones. Sólo serán un mero consejo al Gobernador, quien puede adoptarlas, modi-*76fiearlas o rechazarlas en total. Desde los comienzos de nues-tra historia, se ha seguido el principio de que el Ejecutivo o la Legislatura no tienen poder inherente para asignar al poder judicial funciones administrativas, excepto cuando son razonablemente incidentales en el desempeño de sus deberes .judiciales. People v. Hall, 169 N. Y. 184, 62 N. E. 170; Matter of State Industrial Commission, 224 N. Y. 13, 16, 119 N. E. 1027. Las exigencias gubernamentales han hecho necesa-rio que se liberalice una mera adhesión doctrinaria a un principio tan flexible y práctico, que es grandemente una •cuestión de juiciosa aproximación, como la de la separación •de poderes. La elasticidad no significa que lo que es la esen-cia de la función judicial pueda ser destruido, convirtiendo el poder para decidir en una débil oportunidad para consul-tar y recomendar (c/. Frankfurter y Landis, Power of Congress, etc.; A Study in the Separation of Powers, 37 Harvard Law Review, 1010, 1020). ... No hay duda de que •existen zonas periféricas en que lo judicial y lo administra-tivo se confunden entre sí. C. W. Pound, The Judicial Power, 35 Harv. L. R. 787, 789. También otros ejemplos pueden citarse. Greater N. Y. Charter, §1534; Mitchel v. Cropsey, 177 App. Div. 663, 164 N.Y.S. 336. El centro puede ser puro cuando la frontera es incierta.”
En resumen, el método no es tan importante como la ac-tuación última a realizarse por una rama gubernamental que utiliza un método específico para obtener los datos sobre los cuales basar su actuación.- Y la diferencia cardinal entre la actuación final de las tres ramas del gobierno, cada una ac-tuando dentro de su esfera, siempre ha sido razonablemente clara. Una excelente exposición a este efecto se encuentra en Ex parte Battelle, 277 P. 725 (Calif. 1929), a la pág. 731, que dice como sigue:
A • • También creemos oportuno expresar en este punto de nues-tra investigación que, por costumbre general, adherida más o menos rígidamente, cada investigación oficial, desde épocas lejanas, ha hecho *77uso de métodos de procedimiento parecidos a aquellos que rigen en los tribunales judiciales. Esto es debido a que, en el orden de las cosas, como lo lia demostrado la experiencia bumaua, se ba probado-que tales métodos proporcionan el método más seguro de llegar a la verdad del asunto específico envuelto en la investigación. Sin embargo, no puede decirse que cuerpos legislativos o agencias admi-nistrativas u organizaciones municipales o funcionarios ejecutivos-por el mero becho de que empleen métodos de procedimientos pare-cidos a aquellos empleados o exigidos en los tribunales judiciales, estén dedicados al ejercicio de - una función judicial o invadiendo el área asignada exclusivamente a la rama judicial del gobierno estatal. Ha habido alguna confusión en las decisiones judiciales refiriéndose a esta cuestión, cuya disipación está fuera de los límites de la presente investigación, pero no sería impropio en este momento referimos-ai comentario de Cooley en su obra Sobre Limitaciones Constitu-cionales, en el que después de revisar muchas autoridades, llega a la conclusión de: ‘Que aquello que distingue un acto judicial de uno legislativo es que el primero es la determinación de lo que la ley actual es en relación con alguna cosa existente que se hizo o que sucedió, mientras que el segundo es una predeterminación de lo que la ley será para la reglamentación de todos los casos futuros cubier-tos por sus disposiciones.’ En la opinión,del Juez Holmes en el comparativamente reciente caso de Prentis v. Atlantic Coast Line Co., 211 U. S. 210, 29 S. Ct. 67, 53 L. Ed. 150, se dice lo siguiente: Nina investigación judicial indaga, declara y pone en vigor las res-ponsabilidades tales como existen sobre hechos presentes o pasados y bajo las leyes que. se supone que ya existen. Éste es su propósito y su fin. La legislación, por" otra parte, mira hacia el futuro y cambia las condiciones existentes, creando una nueva regla que se aplicará a todas o a alguna parte de las que están sujetas a su poder. Que los métodos de una se parezcan a los de otra en el curso de sus respectivas pesquisas, teniendo las dos diferentes fines en mente, no es el factor importante o determinante, toda vez que la misma consideración fundamental opera para guiar los pasos de ambas en cuanto al procedimiento.” 3
*78Al disponer en la Carta Orgánica el gobierno propio para Puerto Rico, el Congreso usando el lenguaje más amplio y ‘Comprensivo que pudo hallar (Puerto Rico v. Shell Co., 302 U. S. 253), sabiamente siguió la pauta general de la separa-ción de poderes encontrada en las constituciones Federal y Estatales (Título 48 U.S.C.A. Secciones 771, 811, 861). Por tanto, enfocamos el problema específico levantado por el pre-sente caso con los mismos postes indicadores ya referidos; es decir, (1) la separación de poderes no impide la acción conjunta de las tres ramas coordinadas e iguales del gobierno, que son tan dependientes entre sí como independientes, y (2) no hay usurpación del poder judicial simplemente porque la legislatura, en el curso de una investigación en ayuda de sus funciones legislativas, utiliza los métodos de las cortes.
Limita considerablemente la cuestión envuelta en este caso el indicar al comienzo que el peticionario admitió en la vista oral que la resolución4 que autoriza la investigación *79aquí envuelta, es válida por sí misma. Por tanto el peticio-nario en efecto ha abandonado la alegación hecha en su pe-tición de certiorari de que la investigación no podría tener fin o propósito práctico, por el fundamento de que la legis-latura no podía anular, mediante legislación, la subasta que se investiga.
No tenemos duda de que el peticionario ha hecho una ad-misión correcta. Desde tiempo inmemorial, el poder de la rama legislativa del gobierno para practicar investigaciones *80en apoyo de sus funciones legislativas,- nunca ha sido ata-cado con éxito. “El negarle [a la legislatura] poderes para compenetrarse de los hechos, equivale a exigirle que propor-cione el remedio en la oscuridad.” (Landis, Constitutional Limitations on the Congressional Power of Investigation, supra, a la pág. 209). Estaría de más decir que la reglamen-tación e inspección de las operaciones de los bancos es una materia válida de legislación. En el pasado nuestra legis-latura ha demostrado ampliamente su interés en que se apruebe una legislación adecuada para este campo. (Ley núm. 18, Leyes de Puerto Pico, Sesión Extraordinaria, 1923; Leyes núms. 2, 17, 55, Leyes de Puerto Pico, 1933; Ley núm. 180, Leyes de Puerto Pico, 1942.) Y, como hemos visto, no es censurable el hecho de que, en el curso de una investiga-ción para obtener informes sobre los cuales basar su legis-lación, la legislatura use una técnica utilizada más común-mente por las cortes.
Tampoco es fatal a la validez de la Resolución núm. 13 el que omita decir que la investigación en cuestión se prac-tica en ayuda de las funciones legislativas. El único requi-sito que se exige de esta resolución es que pueda tener un fin legítimo. De ser esto así, las cortes están obligadas a presumir que ése fué el propósito de la actuación legislativa. Esto se ha establecido en el caso de McGrain v. Daugherty, supra, en el cual se empleó el siguiente lenguaje para una situación similar (págs. 177, 178): “Es cierto que la reso-lución que ordena la investigación no dice expresamente que se aprobó en ayuda de la legislación; pero sí demuestra que la materia a investigarse .... era una que estaba sujeta a legislación y que recibiría gran ayuda material de los infor-mes que la investigación estaba supuesta a producir. ... El único propósito legítimo que el Senado pudo tener al ordenar la investigación fué el obtener ayuda para la legislación; y creemos que la materia envuelta era de tal índole que debe presumirse que éste era el verdadero propósito. Hubiera sido *81mejor un reconocimiento expreso de la cuestión; pero en vista de la materia específica envuelta esto no era indispensable.”
Sin embargo, aparentemente el peticionario alega que la resolución en efecto ha sido invalidada por alegados defectos e impropiedades en la moción del 13 de octubre de 1943 y en la resolución del 12 de noviembre de 1943 declarándola con lugar. No podemos convenir con tal posición. “La fórmula para la validez de un estatuto es lo que razonablemente puede hacerse de acuerdo con el mismo, y no lo que se ha hecho bajo dicho estatuto.” (In re Richardson, supra, a la pág. 661). Por tanto, pasaremos a la petición y a la resolución declarándola con lugar para determinar, no si la resolución y la investigación que se practica de conformidad con la misma son ilegales, sino determinar si la resolución de la corte inferior era impropia.
Aquí también las partes no difieren sustancialmente en su afirmación de la regla de derecho pertinente. Mientras asume la posición de que la investigación es válida, sujeta a la limitación de que la legislatura no puede por un mero fíat legislativo revocar o anular la orden judicial aprobando la venta en cuestión, el peticionario admite que siendo válida la investigación, nada hay que impida a la corte inferior, al considerar cuestiones ante ella, de tener acceso a los hechos que la Cámara de Eepresentantes pueda incidentalmente desarrollar al realizar su investigación. “Puede admitirse que el Congreso no tiene autoridad para obligar la prestación de testimonio con el fin de ayudar en la prosecución de pleitos pendientes; pero la autoridad de dicho cuerpo, directamente o a través de sus comités, a exigir testimonio pertinente en ayuda de su propio poder constitucional, no está limitada porque la información que se pretende obtener pueda también usarse en tales pleitos.” (Sinclair v. United States, 279 U. S. 263, 295). Ciertamente aquellos bajo investigación no pueden decir, por ejemplo, que es la exclusiva prerrogativa y deber de la rama ejecutiva del gobierno el perseguir el *82fraude. En verdad, si la legislatura se cruza de brazos bajo tal teoría, y si las cortes rechazan tal oferta, ello constitui-ría un abandono del deber de parte de ambos basado en una-aplicación no existente de la doctrina de la separación de po-deres.
Por tanto, la cuestión ante nos se contrae finalmente a determinar la manera mediante la cual la corte de distrito puede usar el informe que la Comisión se propone someter. El peticionario tiene razón al sostener que la corte de distrito no está obligada a aceptar los hechos y conclusiones de la Comisión legislativa. Nadie ha levantado la cuestión, y por tanto hemos asumido que al practicar la liquidación de un banco insolvente bajo la Ley núm. 17, Leyes de Puerto Rico, 1933, una corte de distrito ejercita “el poder judicial”. En su consecuencia, el permitir que la legislatura o una comisión de una de sus cámaras dicte a una corte el resultado a que deba llegar al decidir cuestiones específicas ante la corte en cualquier etapa de la liquidación aquí envuelta, sería permitir a la legislatura usurpar una función que ha sido otorgada a las cortes. Aquí no nos encontramos en una de las “zonas periféricas” que preocuparon a Cardozo en el caso de In Re Richardson, supra, “en la que lo judicial y lo administrativo se mezclan entre sí.” Este caso cae dentro del “centro puro” del poder -judicial, lejos de la “incierta frontera” donde otras ramas del gobierno se encuentran. Añadimos, para ser justos con la Comisión y su abogado, que ellos no han asumido una posición contraria ante esta corte. Ellos admiten enseguida que el propósito primordial de la Resolución núm. 13 es en ayuda de funciones legislativas, y que cualesquiera hechos descubiertos por la Comisión serán presentados a la corte de distrito solamente, citando el lenguaje de su alegato, “a fin de que le sirva de fuente de información para la investigación que ha de realizar la Corte como requisito de la función judicial”.
*83De igual manera, las partes no están muy apartadas en cnanto a la admisibilidad en evidencia de tal informe. El peticionario parece preocuparse de que bajo la resolución del 12 de noviembre de 1943 de la corte de distrito el informe pudiera ser (a) admitido en evidencia y (b) no tuviera opor-tunidad para refutar o explicarlo. El informe propiamente dicbo no sería admisible en evidencia, toda vez que necesa-riamente no habría sido desarrollado bajo todas las salva-guardas tradicionales de un estricto procedimiento judicial (Thad Benson Carter v. Kubler, U. S. , 12 U. S. L. W. 4004, 5, resuelto por la Corte Suprema Nacional en noviem-bre 8, 1943; Mayagüez Sugar Co. v. Tribunal de Contribuciones, 60 D.P.R. 753, 766-7). Pero una vez más el Procu-rador General, como abogado de la Comisión, inmediatamente admite el punto en cuestión. Dice su alegato: “Debemos presumir que la corte inferior al recibir el informe lo utili-zará como fuente informativa para ampliar la investigación si fuese necesario y nada más.” Por razones que no nos conciernen en este caso, información no disponible a la rama ejecutiva del gobierno algunas veces es descubierta más efec-tivamente mediante investigación legislativa (Cf. Sinclair v. United States, supra). En verdad, tales circunstancias pre-sentan una demostración dramática del ya indicado engranaje e interdependencia de' las diferentes ramas gubernamentales, que se exige en beneficio de todo el pueblo. Pero una vez que tal informe se trasmita a las cortes y al ejecutivo, cada uno sabrá cómo cumplir su respectiva función.
La resolución del 12 de noviembre de 1943, analizada final-mente, es comparativamente inocua. Dispone la suspensión durante cuatro meses de la resolución a la moción del peti-cionario de 5 de agosto de 1943, solicitando aprobación de las cuentas finales y descargo de responsabilidad, en vista de la declaración de que para dicha fecha — 27 de febrero de 1944 — el informe de la Comisión legislativa sería radicado ante dicha corte de distrito. No podemos ver el perjuicio *84indebido que sufrirá el liquidador en retardar por cuatro meses con el fin de recibir este informe, esta ultima gestión formal en un procedimiento de liquidación que se ha conti-nuado durante once años.
Claramente hacemos constar que la posposición aquí en-vuelta descansaba en la discreción de la corte de distrito. La Comisión no tenía derecho para exigir tal actuación. Pero la corte, de creerlo aconsejable, tenía poder, como parte del procedimiento judicial, para así actuar cuando se lo solici-tara la Comisión legislativa. Y en ausencia de que se abu-sara de tal discreción — cosa que no existe en este caso — esta Corte no intervendrá en contra de tal actuación de la corte inferior.
Quizá no hubiera surgido la controversia que ahora pende ante nosotros si la corte inferior hubiera dicho explícita-mente de qué manera iba a usar el informe cuando lo reci-biera. Sin embargo, la resolución guarda silencio en cuanto al uso que se dará al mismo. Pero subsiste el hecho de que las partes están sustancialmente de acuerdo en que la corte inferior de ninguna manera estará obligada por los hechos y conclusiones del informe. El origen de las dificultades sur-gidas en este caso quizá pueda encontrarse en la fraseología de la moción de la Comisión de fecha 13 de octubre de 1943. No puede negarse que dicha moción se redactó en un len-guaje poco afortunado al indicar que el informe se propor-cionaría a la corte “a fin de que la resolución judicial no resulte incongruente con el resultado de la investigación legislativa”. Pero queda el hecho de que tanto la súplica de esta moción como la orden que se dictó sobre la misma no contienen tal lenguaje. Solamente se solicitó — y la- corte sencillamente ordenó — que el informe se radicara en corte. Por tanto no puede haber queja justificada en cuanto a la parte dispositiva de la resolución. Nada hay en ella que obligue a la corte a hacer otra cosa que la que ya hemos dicho puede hacer — recibir el informe y, mediante sus pro-*85pios procedimientos, desarrollar en un procedimiento de novo los hechos, con todas las salvaguardas tradicionales en nn pleito. Una vez qne los hechos son desarrollados ante la corte de distrito de esta manera, la corte descartará el informe qne nunca técnicamente sería admitido en evidencia, y pesará la evidencia realmente admitida y rendirá sn propia sentencia independiente sobre los hechos y la ley, sin tomar en cuenta las conclusiones de la Comisión legislativa. (5) Toda vez qne el Procurador General no está en desacuerdo con esta posi-ción, la controversia se reduce al temor de parte del peti-cionario en cuanto a que la corte de distrito no comprenda y respete las limitaciones necesarias de su propia resolución. Eso sería una asunción gratuita que no estamos dispuestos a hacer. Al contrario, la corte inferior tiene derecho a la presunción de que ella usará el informe, de usarlo, solamente de la manera aquí reseñada.
La resolución de la Cámara revela que le preocupaba la venta del remanente de los activos del Banco Territorial. Si dicha orden de la corte se dictó impróvidamente, era una cues-tión a determinarse en apelación, lo que el Tesorero y otras partes interesadas no hicieron. Bajo qué circunstancias y bajo qué clase de procedimiento, si alguno, dicha resolución puede en el futuro ser atacada, es una cuestión que no está ante nos y por tanto no expresamos opinión alguna sobre la misma.
Dos cuestiones de procedimiento quedan por resolver. El Procurador General alega que el peticionario, como liquidador estatutario de un banco insolvente, no tiene derecho para levantar la cuestión aquí envuelta. Descansa en el caso de 8. Rosemblum Inc. y Hernández, Admor. Jud., 44 D.P.R.. 790. Dicho caso se distingue fácilmente. Allí resolvimos que en un procedimiento similar el síndico no tenía derecho de *86apelación cuando la resolución de la corte de distrito envol-vía solamente una cuestión de preferencia entre acreedores. Pero aquí los intereses del propio liquidador están envueltos directamente, toda vez que la cuestión es la aprobación de sus cuentas finales y si se le releva de ulterior actividad y responsabilidad. Su derecho a terminar su encomienda de liquidador está en disputa. Bajo tales circunstancias no es posible convenir con la contención del Procurador General de que el peticionario no tiene interés en la resolución del 12 de noviembre de 1943.
De la misma manera, el peticionario alega que el Procurador General no puede representar válidamente la Comisión legislativa. La Resolución núm. 13 expresamente autoriza el nombramiento de abogado. Hubiera sido más propio si la Comisión hubiera nombrado su propio abogado, particularmente porque tales investigaciones algunas veces se practican contra las actuaciones ejecutivas (Cf. Sinclair v. United States, supra; United States v. Smith, 286 U. S. 6). Pero eso es un asunto que descansa en la absoluta discreción de la rama legislativa. Nada hay que impida a la legislatura el utilizar en una situación como ésta los servicios de un abogado que corrientemente trabaja para la rama ejecutiva. En verdal, cuando la legislatura, concluyendo que no se investiga la conducta de funcionarios ejecutivos, lo suficientemente para justificar que se excluya a los funcionarios ejecutivos legales de la misma, opta por funcionar de esta manera, se nos presenta aun más otro ejemplo de la actuación gubernamental conjunta que expone claramente la estructura del gobierno como tupida telaraña.

El auto de certiorari será anulado.


(1) "Si examinamos las constituciones de los diversos estados, encontramos que, no obstante los términos enfáticos y en algunas ocasiones absolutos mediante los cuales se lia establecido este axioma, no hay un solo caso en el cual las varias ramas del poder han sido . mantenidas absolutamente separadas y distintas. El estado de Nueva Hampshire, cuya constitución fué la última que se redactó, pa-rece que se percató completamente de la imposibilidad e inconveniencia de evitar cualquier posible mezcla de estas ramas, y ha limitado la doctrina declarando 'que loa poderes legislativo, ejecutivo y judicial se mantendrán tan separados o independientes de cada uno de ellos como permita la naturaleza de un gobierno libre; o como pueda ser compatible con esa cadena de conexión que ciñe toda la estructura de la Constitución en un vínculo indisoluble de unidad y armonía.
" a menos que estas ramas estén relacionadas y mezcladas de tal modo que se confiera a cada una un control constitucional sobre las otras, el grado de separación que requiere la máxima, como esencial para un gobierno libre, no puede nunca mantenerse debidamente en la práctica. ” (El Federalista (editado por Lodge, págs. 303, 8.)


(2) Holmes lo ha expresado así:
“Las grandes disposiciones de la Constitución no establecen y dividen los campos en blanco y negro. Se encuentra que aun las más específicas terminan en la penumbra fundiéndose gradualmente de un extremo a otro.No parece necesitarse argumentación para demostrar que no importa cómo las disfracemos por medio de palabras disimuladoras no podemos obtener la distinción entre fun-ciones legislativas y ejecutivas con precisión matemática y dividir las' ramas en compartimientos impenetrables, . . . ,; (Holmes, J., disintiendo en Springer v. Philippine Islands, 277 U. S. 189, 209, 211).


(3) Para discusiones adicionales de la línea divisoria entre el poder judicial j el legislativo o ejecutivo, véanse People ex rel. Leaf v. Orvis, 30 N. E. (2) 28 (Ill., 1940); Coleman v. Miller, 307 U. S. 433 (1939); Nashville, C. & St. L. Ry. v. Wallace, 288 U. S. 249 (1933); Opinion of the Justices, 179 A. 344 (N.H. 1935); Tutun v. United States, 270 U. S. 568 (1926); Gellhorn, Oases on Administrative Law, págs. 3A-159.


(4) Las Actas de la Cámara de Representantes de la sesión celebrada el 15 de abril de 1943 dicen en parte como sigue:
“Resolución de la Cámara número 13. El señor Piñero presenta la Reso-lución de la Cámara núm. 13 cuyo título y texto, copiados al pie de la letra, leen como sigue:
“ 'Para ordenar una investigación del estado de la liquidación de los bancos Territorial y Agrícola de Puerto Rico y Comercial de Puerto Rieo, y especial-mente de los procedimientos seguidos para la venta en pública subasta de los Créditos y Obligaciones a cobrar del Banco Territorial y Agrícola de Puerto Rico; para designar una Comisión de esta "Cámara para llevar a cabo dicha in-vestigación y rendir informe a esta Cámara, autorizar el nombramiento del personal necesario, y para otros fines.
'' 'Por cuanto: Es de interés piúblieo todo lo que se relaciona con la liqui-dación de los Bancos Territorial y Agrícola de Puerto Rico y Comercial de Puerto Rieo, porque en dichas instituciones bancarias habían depositadas fuertes sumas que representaban el capital de numerosas personas de la clase media y de las clases humildes de Puerto Rico,
'' 'Por cuanto: El cierre de dichos dos Bancos ocasionó grave crisis eco-nómica y en muchos casos la ruina a un gran número de habitantes de Puerto Rico.
' ‘ ' Por cuanto : Existe la creencia de que hubo cierta anormalidad, irregu-laridad, festinación y falta de claridad en la adjudicación que se hizo al venderse en pública subasta ciertos créditos y obligaciones a cobrar pertenecientes al Banco Territorial y Agríeola de Puerto Rico, valorados nominalmente en aproximada-mente cuatrocientos veinte mil dólares, cuya subasta tuvo lugar allá por el día *7930 de oetubre de 1942, la cual se efectuó por una suma que escasamente cubre un dos por ciento de dieho valor nominal.
" 'Por tanto: Eesuélvase por la Cámara de Eepresentantes de Puerto Eieo:
" ‘Primero: Nombrar una Comisión compuesta de cinco representantes para que investigue los procedimientos relacionados con la venta en pública subasta de los créditos y obligaciones a cobrar pertenecientes a los referidos báñeos Territorial y Agrícola de Puerto Eieo y Comercial de Puerto Eico, y particularmente la subasta de bienes valorados en aproximadamente cuatrocientos veinte mil dó-lares que tuvo lugar allá por el día 30 de oetubre de 1942, la eual se efectuó por una suma que escasamente cubre un dos por ciento de dielio valor nominal.
" ‘Segundo: Para llevar a cabo ampliamente los fines y propósitos de la investigación que por esta Eesolución se ordena, la referida Comisión de Eepre-sentantes tendrá poder para celebrar vistas públicas, aún después de terminada la presente sesión anual ordinaria de la Legislatura de Puerto Eieo; citar tes-tigos y hacerlos comparecer; "tomar juramentos, usar empleados de la Cámara de Eepresentantes como el personal auxiliar que considere necesario para poder llevar .a efecto tal investigación. Se autoriza, además, a dicha Comisión a utilizar los servicios de un abogado que le asesore en la labor de estudio y análisis de los procedimientos en virtud de los cuales fueron subastados los referidos créditos.
'' ‘Tercero: Dicha Comisión rendirá a esta Cámara de Eepresentantes un informe detallado del resultado de su investigación al iniciarse la próxima Asam-blea Ordinaria de la Legislatura de Puerto Eico, y, de ser posible, en cualquier sesión extraordinaria que se celebre después de levantados los trabajos de la presento sesión.,’
"Debidamente secundada por el señor Negrón López, dicha Eesolución os sometida a votación y aprobada por unanimidad.
"A.moción del señor Negrón López se incluye al Banco Industrial de Puerto Eico entre las instituciones a ser investigadas por la Comisión cuyo nombramiento se dispone en el inciso primero de la parte resolutiva de la Eesolución que aeaba de ser aprobada.
"A moeión del señor Valiente se acuerda por unanimidad incluir en la in-vestigación a ser realizada a todos los bancos que actualmente están en proceso de liquidación.
"El señor Presidente designa a los señores Piñero, Quiñones, Ellsworth, Ne-varez Santiago y Eeguero González, para que constituyan la Comisión Especial Investigadora de las instituciones banearias en proceso de liquidación.’’


 La fragilidad del argumento en contrario se demuestra aún más convin-centemente cuando recordamos que la Cámara de Representantes o toda la Le-gislatura están en libertad de rechazar el informe de la Comisión.